ICJ_061_WesternSahara_UNGA_NA_1975-05-22_ORD_01_NA_01_EN.txt. 9 SAHARA OCCIDENTAL (ORDONNANCE 22 V 75)

M. Lacus, Président, fait la déclaration suivante:

The Court may wish to comment further on the question of the appoint-
ment of judges ad hoc in the present proceedings when pronouncing upon
the request for advisory opinion. Individual Members of the Court will
of course be entitled, in exercise of the right conferred on them by
Article 57 of the Statute, also to express their. views on the subject at
that time.

M. Morozov, juge, joint a l’ordonnance l’exposé de son opinion
dissidente.

(Paraphé) M.L.
(Paraphé) S.A.
